Decree modified upon the facts, by adding thereto after the word “ dismissed ” the following: “ without prejudice to a proceeding to remove the trustees on the objections made in this proceeding, and any further objections appellant may have, if the antagonistic attitude and actions of the trustees be continued,” and as modified affirmed, with costs to appellant, payable from the amount reserved to the executors upon the judicial settlement for the payment of expenses of the appeals. All concur. (The decree dismisses the objections to the appointment of James Vlahos and James Revelis as trustees of the estate of decedent, and directs the issue of letters of trusteeship to them.) Present —■ Cunningham, Taylor, Dowling, Harris and MeCurn, JJ. [See post, p. 946.]